                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JASON RYAN,

                       Petitioner,                    Case No. 1:20-cv-306

v.                                                    Honorable Robert J. Jonker

RANDEE REWERTS,

                       Respondent.
____________________________/

                                              ORDER

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Petitioner filed his petition in pro per, but counsel has recently appeared on Petitioner’s behalf.

This matter is presently before the Court on Petitioner’s motion to do one of the following: (A)

amend or supplement the petition to include issues identified by counsel, grant discovery, conduct

an evidentiary hearing, and allow oral argument; or (B) grant a stay to permit Petitioner to return

to the state courts to exhaust the new issues identified by counsel. (ECF No. 12.) Respondent has

not opposed the motion.

               It does not appear that the issues Petitioner raised previously in the state courts were

raised exactly as counsel would like to raise them now by way of amendment or supplement. That

discovery and an evidentiary hearing are necessary certainly supports the conclusion that Petitioner

has not properly developed the issues in the state courts. As the Supreme Court has recognized,

the entire habeas exhaustion requirement “reflects a policy of federal-state comity”—an

accommodation to our federal system—in which the state should have “an initial opportunity to

pass upon and correct alleged violations of its prisoners’ federal rights.” Picard v. Connor, 404
U.S. 270, 275 (1971) (internal quotations omitted); accord, O'Sullivan v. Boerckel, 526 U.S. 838,

844 (1999). To explore counsel’s issues for the first time in this Court would not be consistent

with the principles of comity upon which the exhaustion requirement is founded.

               To properly exhaust his claim, Petitioner must file a motion for relief from

judgment in the Kalkaska County Circuit Court. If his motion is denied by the circuit court,

Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan Supreme

Court. O’Sullivan, 526 U.S. at 845; Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990)

(“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,



                                                  2
277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on October 3, 2017. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The period expired on January 2, 2018. Accordingly, absent tolling,

Petitioner had one year, until January 2, 2019, in which to file his habeas petition. Petitioner filed

the instant petition on April 6, 2020.

               Although Petitioner filed his petition after January 2, 2019, it was not late. The

running of the statute of limitations is tolled while “a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending.”

28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an application for

state post-conviction or other collateral relief until a decision is issued by the state supreme court.

Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the time that a Petitioner

petitions for writ of certiorari in the United States Supreme Court. Id. at 332. Petitioner filed such

a motion on November 2, 2018, with two months remaining in the period of limitation. The statute

was tolled from the filing of that motion until the Michigan Supreme Court denied Petitioner’s

application for leave to appeal on March 6, 2020. When Petitioner filed his petition he had about



                                                  3
a month left in the period of limitation. Because this federal petition does not toll the statute,

Petitioner’s period of limitation has now expired.1

                 The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

                 In the instant case, Petitioner has no time left in his limitations period. Petitioner

therefore would not have the necessary 30 days to file a motion for post-conviction relief or the

additional 30 days to return to this court before expiration of the statute of limitations. As a result,

were the Court to dismiss the petition without prejudice for lack of exhaustion, the dismissal could

jeopardize the timeliness of any subsequent petition and a stay would be appropriate to preserve

his claims. Palmer, 276 F.3d at 781.

                 The Supreme Court has held, however, that the type of stay-and-abeyance

procedure set forth in Palmer should be available only in limited circumstances because over-

expansive use of the procedure would thwart the AEDPA’s goals of achieving finality and

encouraging petitioners to first exhaust all of their claims in the state courts. See Rhines, 544 U.S.

at 277. In its discretion, a district court contemplating stay and abeyance should stay the mixed

petition pending prompt exhaustion of state remedies if there is “good cause” for the petitioner’s

failure to exhaust, if the petitioner’s unexhausted claims are not “plainly meritless” and if there is



1
  The Court makes no determination whether the “new” claims relate back or whether they are timely. That is
impossible to determine until those claims are clearly defined. Presently, in the absence of a proposed amended
petition, the claims are not sufficiently defined to determine relation back or timeliness. Based on counsel’s
description, however, the Court cannot say that the claims clearly would not relate back. Those issues must await
resolution until Petitioner returns after he has exhausted the claims.

                                                       4
no indication that the petitioner engaged in “intentionally dilatory litigation tactics.” Id. at 278.

Petitioner’s motion contends that his claims have merit and that he has not been dilatory.

Respondent has not opposed the motion and, therefore, does not contest those contentions.

Therefore, the Court concludes that the Rhines requirements do not preclude granting a stay here.

               Accordingly,

               IT IS HEREBY ORDERED that Petitioner’s motion (ECF No. 12) is GRANTED

IN PART and DENIED IN PART. Petitioner’s requests to amend or supplement the petition, for

discovery, for an evidentiary hearing, and for oral argument are DENIED. Petitioner’s alternative

request to grant a stay to permit Petitioner to return to the state courts to exhaust the new issues

identified by counsel is GRANTED.

               IT IS FURTHER ORDERED that Petitioner shall have thirty (30) days from the

date of this order in which to file a motion for relief from judgment in the Kalkaska County Circuit

Court setting forth any unexhausted claims that he intends to pursue in his habeas petition.

               IT IS FURTHER ORDERED that Petitioner’s action is hereby stayed until

Petitioner files a motion to amend his petition to include any subsequently exhausted claims. Such

motion must be filed not later than 30 days after a final decision by the Michigan Supreme Court

on Petitioner’s unexhausted claims and shall include a description of the newly exhausted claims

and the dates and substance of decision at each step of state-court review.

               IT IS FURTHER ORDERED that if Petitioner fails to comply with the deadlines

imposed in this order, the Court may dismiss the petition.




                                                 5
                IT IS FURTHER ORDERED that this case shall be administratively closed until

such time as Petitioner files a motion to amend his petition in accordance with the procedures set

forth in this order.



Dated: July 6, 2021                                 /s/ Ray Kent
                                                     Ray Kent
                                                     United States Magistrate Judge




                                                6
